Citation Nr: 1342311	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for basal cell carcinoma and squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1970 to February 1972.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied entitlement to service connection for basal cell carcinoma and squamous cell carcinoma.

On his August 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a March 2011 signed statement, the Veteran withdrew his request for a hearing.  The Veteran's hearing request has accordingly been withdrawn.

The issue on appeal was previously remanded by the Board in December 2012 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA medical opinion to assist in determining whether currently diagnosed basal cell carcinoma and/or squamous cell carcinoma were etiologically related to in-service sun exposure.  This was accomplished, and the claim was readjudicated in an April 2013 supplemental statement of the case.  That notwithstanding, the Board finds that another remand is warranted as the Veteran now contends that his skin disorders may be related to in-service herbicide exposure.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In his August 2010 substantive appeal, the Veteran stated that the basal cell carcinoma and squamous cell carcinoma were a result of in-service sun exposure.  As noted above, the Board remanded the case in order to obtain a VA medical opinion to assist in determining whether currently diagnosed basal cell carcinoma and squamous cell carcinoma were etiologically related to in-service sun exposure.  The RO obtained a VA medical opinion in February 2013.

After the case was returned to the Board, the Veteran's representative submitted an informal hearing presentation in October 2013 stating that the Veteran's basal cell carcinoma and squamous cell carcinoma may be a result of in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board finds that a VA supplemental medical opinion is warranted to address the Veteran's new contentions.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the medical professional who conducted the February 2013 VA skin examination review the claims file and provide addendum medical opinion.  If the examiner is not available, obtain the requested opinion from another medical professional.  The claims file, including a copy of this remand, should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed basal cell carcinoma and/or squamous cell carcinoma are etiologically related to in-service herbicide exposure.  

Note: the examiner should assume that the Veteran was exposed to herbicides (Agent Orange) during service while in the Republic of Vietnam.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Then, the RO/AMC should readjudicate on the merits the issue of service connection for basal cell carcinoma and squamous cell carcinoma.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


